DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the application
Receipt of applicant’s remarks and claim amendments filed on 12/22/2021 are acknowledged.  
In light of applicants’ clarifications, the previous 112(b) rejection is withdrawn.  
However, applicants’ arguments for the previous 102 and 103 rejections are found not persuasive.  Accordingly, the previous rejections have been maintained or modified to address claim amendments. Please see the examiners response to applicants below.     
Response to Arguments
Applicant’s arguments filed on 12/22/2021 have been fully considered but they are not persuasive, see the reasons below.   
Applicants’ ague that Wong teaches the addition of NAC to inhibit oxidation of the hemoglobin to methemoglobin by oxygen (lines 46-60, column 3 and lines 48-60, column 7). Thus, a person of skill in the art would have understood that the NAC thiol would be involved in scavenging oxygen and thus not available for 1,4 conjugate addition reaction with the fumaryl crosslinker. 
NAC can also initiate Michael addition at the beta-carbon of the double bond and forms Michael adduct through 1,4 conjugate addition reaction, as evidenced from the cited art. Even the most tiny trace is sufficient to anticipate, SmithKline Beecham Corp. v. Apotex
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Corp., 74 
Applicants argue that the teachings of Evers and Zhitkovich relate to reaction of small molecule thiols and substrates in the presence of a base, which a person of skill in the art would have considered optimal reaction conditions for thiol 1,4 conjugate addition reactions. In contrast, Wong relates to macromolecular crosslinked hemoglobin, which at the time of filing the instant application, a person of ordinary skill in the art would have no reasonable expectation that NAC would successfully undergo 1,4 conjugate addition reaction with the fumaryl crosslinker of the crosslinked hemoglobin under the conditions taught by Wong, e.g., due to high entropic and steric requirements of small molecule reactions with macromolecules and likely sub-optimal reaction conditions. 
The purpose of Evers and Zhitkovich is to show the established Michael addition reactions in analogous chemical reactions. This can be extrapolated or applied to proteins, provided fumaryl cross-linked group is accessible to the NAC. Moreover, the cross linking with fumaryl linker is successful with bulky protein, and addition of NAC may or should reach the fumaryl linker and so there is a reasonable expectation of success. 
Interestingly, in the Example 5 of applicants’ specification, applicants also achieved this by adding thiol-containing molecules, such as NAC or homocysteine etc. to the hemoglobin. 
Applicants argue that inherency may not be established by probabilities or possibilities. Here, the Examiner has not established beyond mere probability or possibility that the claimed thiosuccinyl-crosslinked hemoglobin forms under the conditions of Wong. Consequently, Wong as evidenced by Evers and Zhitkovich cannot anticipate claim 1 on file under a theory of inherent disclosure. 

Applicants argue that a person of ordinary skill in the art considering the teachings Wong in view of Evers and Zhitkovich could not have predicted the surprisingly improved properties of the claimed thiosuccinyl-crosslinked hemoglobin. The Inventors have surprisingly discovered that the claimed thiosuccinyl-crosslinked hemoglobin exhibits surprisingly improved tissue oxygenation as compared with the corresponding fumaryl-crosslinked hemoglobin. 
The rejection was based on inherency or the same product was expected in the disclosure of Wong, not over the corresponding fumaryl-crosslinked hemoglobin. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 7-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wong et al (US 8,106,011 B1) as evidenced from Evers et al (US 3,931,270) and Zhitkovich (Chemical Research in Toxicology, 2019, 32, 1318-1319).     
Wong et al disclose a cross-linked tetrameric hemoglobin, wherein the hemoglobin is cross-linked by bis-3,5-dibromosalicyl fumarate (DBSF), and the linker, which is fumaryl group, can be represented by 
    PNG
    media_image2.png
    89
    101
    media_image2.png
    Greyscale
[see Fig.1]. 
Wong et al further teach addition of N-acetyl cysteine in after cross-linking [see lines 46-60 in column 3; see example 5].
Wong et al teach that the purity of cross-linked tetramer is in the range of 98 to 100% [see example 5]. 
With regard to thiosuccinyl cross-linking moiety, this limitation is inherently present in the cross-linked hemoglobin of Wong et al, as evidenced from Evers et al and Zhitkovich. 
Evers et al teach a process for producing 3-thia substituted alkane 1,4-diones, represented by  represented by 
    PNG
    media_image3.png
    88
    188
    media_image3.png
    Greyscale
, from 2-ene-alkane-1,4-dione represented by 
    PNG
    media_image4.png
    76
    150
    media_image4.png
    Greyscale
, in the presence of sulfur compound having the formula R3SH or thiol acids, wherein R3 is acyl or aroyl [see line 40, column 3 to line 65]. 
Zhitkovich teaches side effects of carbonyl groups in α, β-unsaturated aldehydes, because of their high reactivity with the protein -SH groups through Michael addition at the β-carbon of the double bond, and further teaches that a strong electron shifting ability of carbonyl groups in α, β-unsaturated aldehydes increases electrophilicity of the β-carbon and makes it susceptible to Michael addition. To solve this problem, Zhitkovich suggests addition of N-acetylcystein (NAC), wherein the SH-group of NAC rapidly forms Michael adducts with α, β-unsaturated aldehydes, preventing their conjugation to proteins and the resulting toxic effects. [See last paragraph in lest column in page 1319]. 
So, Wong et al disclose the addition of N-acetyl cysteine (NAC) to the cross-linked hemoglobin in its preparation, and NAC is expected to transform olefin in the linker in the tetramer of hemoglobin, as evidenced from Evers et al and Zhitkovich, into its corresponding saturated form, which is identical to applicants claimed linker and formula I. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US 8,106,011 B1) in view of Evers et al (US 3,931,270) and Zhitkovich (Chemical Research in Toxicology, 2019, 32, 1318-1319).     
The claims are drawn to a cross-linked hemoglobin, wherein the linker is 
    PNG
    media_image5.png
    91
    93
    media_image5.png
    Greyscale
, wherein -S- is attached to R1 group, and terminals, i.e., next to the keto groups are bound to beta monomers of hemoglobin.     
For claims 1 and 7:
Wong et al teach a cross-linked tetrameric hemoglobin, wherein the hemoglobin is cross-linked by bis-3,5-dibromosalicyl fumarate (DBSF), and the linker, which is fumaryl group, can be represented by 
    PNG
    media_image2.png
    89
    101
    media_image2.png
    Greyscale
[see Fig.1]. 
Wong et al further teach addition of N-acetyl cysteine in after cross-linking [see lines 46-60 in column 3; see example 5].
Wong et al further disclose the pharmaceutical composition of their cross-linked hemoglobin [see abstract; lines 63-65].
Wong et al teach that the purity of cross-linked tetramer is in the range of 98 to 100% [see example 5].
The difference is Wong et al silent on applicants thiol substituted C2 alkylene group in between the carbonyl groups. So, the prior art teach olefin group in between the carbonyl groups.
The above difference can be cured by Evers et al and Zhitkovich. 
Evers et al teach a process for producing 3-thia substituted alkane 1,4-diones, represented by  represented by 
    PNG
    media_image3.png
    88
    188
    media_image3.png
    Greyscale
, from 2-ene-alkane-1,4-dione represented by 
    PNG
    media_image4.png
    76
    150
    media_image4.png
    Greyscale
, in the presence of sulfur compound having the formula R3SH or thiol acids, wherein R3 is acyl or aroyl [see line 40, column 3 to line 65]. 
Zhitkovich teaches side effects of carbonyl groups in α, β-unsaturated aldehydes, because of their high reactivity with the protein -SH groups through Michael addition at the β-carbon of the double bond, and further teaches that a strong electron shifting ability of carbonyl groups in α, β-unsaturated aldehydes increases electrophilicity of the β-carbon and makes it susceptible to Michael addition. To solve this problem, Zhitkovich suggests addition of N-acetylcystein (NAC), wherein the SH-group of NAC rapidly forms Michael adducts with α, β-unsaturated aldehydes, preventing their conjugation to proteins and the resulting toxic effects. [See last paragraph in lest column in page 1319]. 
In general, the olefins are more reactive than their corresponding saturated counterparts. The more reactive means more unstable, because these groups tend to react with other possible surrounds groups in the proteins or surrounds and results in conformational changes.  Therefore, a skilled person in the art would be motivated to transform olefin in the linker in the tetramer of hemoglobin in the Wong et al into its corresponding saturated form and arrive at applicants claimed formula I with a reasonable expectation of success. 
The teachings of Evers et al and Zhitkovich can be extrapolated to the linkers having unsaturated diketonic groups, absent evidence to the contrary.  
For claims 2-4:
The criticality is in the –SH group in the thiol compound, which is reactive group in the Michael addition. If applicants think these groups are critical in the formation or end property of cross-linked tetramer, applicants are requested to explain in the next communication. 
For claims 5 and 8:
Wong et al teach the cross-link is in between beta-beta monomers [see example 5].
For claim 10:
Wong et al teach that the purity of cross-linked tetramer is in the range of 98 to 100% [see example 5], which meets the meets of claimed substantially stroma free limitation.
For claim 9:
Wong et al teach that the tetramer hemoglobin is from bovine [see example 1].
For claim 11-13:
Wong et al further teach the pharmaceutical composition of their cross-linked hemoglobin [see abstract; lines 63-65].
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual, cross-linker hemoglobin, unstable olefin groups, disadvantages of carbonyl groups in α, β-unsaturated aldehydes, Michael addition reactions of thiol compounds and their advantages etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
The motivation to combine the prior art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed formula I with a reasonable expectation of success. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658